--------------------------------------------------------------------------------

 
Exhibit 10.1
 
SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT (the “Severance Agreement”) is made and entered into as
of the 26th day of May, 2005, by and between JAMES MACLENNAN, an individual
resident of the State of Georgia (the “Employee”), and THERAGENICS CORPORATION,
a Delaware Corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, the Employee and the Company entered into that certain Amended
Employment Agreement dated as of July 24, 2002 (the “Amended Employment
Agreement”), pursuant to which the Company has employed the Employee in the
capacity of Chief Financial Officer and Treasurer (the “CFO Position”); and


WHEREAS, the Employee has resigned from the CFO Position, and in connection
therewith, the parties desire to set forth herein the terms and conditions
pertaining to such resignation and the Severance Period (as hereinafter
defined);


NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


AGREEMENT:



1)  
Resignation; To be Treated as Termination Without Cause Pursuant to the Amended
Employment Agreement.




a)     
Effective as of May 8, 2005, the Employee has voluntarily and permanently
resigned from the CFO Position and any other employment with the Company or its
subsidiaries. For purposes of this Severance Agreement, the Employee’s
resignation shall be treated as a termination without “Cause” (as that term is
defined in the Amended Employment Agreement), pursuant to Section 4(b)(iv) of
the Amended Employment Agreement.




2)  
Payment and Benefits.




a)    
Incentive Compensation. Notwithstanding Section 1 hereof and as exclusive
consideration for the releases in Section 4(d) herein, the Employee shall be
compensated as if the Employee had been terminated without Cause pursuant to the
Amended Employment Agreement. The parties hereby agree that the Employee’s right
to salary continuation, long-term incentives, and other compensation is as set
forth below:

 

i)      
Employee shall receive a certificate for 5,334 shares of common stock of the
Company (the “Shares”), issuable as soon as administratively practicable
following December 31, 2005, in payment of the Company’s grant of 10,000
Restricted Stock Rights pursuant to the Company’s Stock Incentive Plan to the
Employee on August 10, 2004, prorated in the proportion of 271 (the number of
days elapsed from August 10, 2004 through May 8, the date the Employee resigned
from employment

 

--------------------------------------------------------------------------------


 
with the Company) to 508 (the number of days elapsed from August 10, 2004
through December 31, 2005). Any resulting fractional shares will be disregarded
and will not be issued. The Company’s obligation to issue the share certificate
will be subject to Exhibit A hereto.
 

ii)     
Employee shall receive a share certificate for a number of shares of common
stock of the Company, in payment of the Company’s grant of 9,500 Performance
Restricted Stock Rights pursuant to the Company’s Stock Incentive Plan granted
to the Employee by the Company on June 21, 2004, payable at the time set forth
in, determined in accordance with, and subject to Exhibit B hereto.

 

iii)    
Employee shall receive a share certificate for a number of shares of common
stock of the Company, in payment of the Company’s grant of 9,500 Performance
Restricted Stock Rights pursuant to the Company’s Stock Incentive Plan granted
to the Employee by the Company on February 8, 2005, payable at the time set
forth in, determined in accordance with, and subject to Exhibit C hereto.

 

iv)   
Employee has an option to purchase up to 60,000 shares of the Company’s common
stock pursuant to the Incentive Stock Option Award granted August 7, 2002, to
the extent permitted by, for the time period allowed, and subject to all the
terms and conditions of such Incentive Stock Option Award.

 

b)  
Salary Continuation. In accordance with Section 4(e) of the Amended Employment
Agreement, the Company shall pay to the Employee the equivalent amount of his
annual base salary of $270,000 per year for a period of two (2) years after
termination of the Employee’s employment with the Company (the “Severance
Period”), for a total gross sum of $540,000, subject to normal deductions and
withholdings for payroll taxes and any other legally required deductions and
withholdings in effect at the time of the payment made hereunder. The Company
shall pay the sum of $540,000 (less all required deductions and withholdings
determined with respect to this gross amount, and less $39,159.20 in attorneys’
fees and expenses previously incurred by the Employee and paid by the Company)
in a lump sum payment to the Employee, made on the Effective Date of this
Severance Agreement.




c)   
Unused Vacation. On the Effective Date of this Severance Agreement, the Company
will pay the Employee for the Employee’s accrued unused vacation time in the
total amount of $8,227.82 (subject to required deductions and withholdings), in
accordance with the Amended Employment Agreement and the Company’s existing
policies and procedures concerning unused vacation time. The Employee shall not
accrue any additional vacation time during the Severance Period.




d)    
No Other Payments or Benefits. The Employee acknowledges and agrees that, other
than (1) the payments described specifically in this Severance Agreement, (2)
benefits, if any, payable under the terms of the Company’s 401(k) Plan, (3)
unpaid claims for benefits, if any, that are payable under the terms of the
Company’s Group Health Insurance Plans, (4) benefits, if any, payable from the
Company's Insured Security Option Plan, and (5) the right to any shares payable
to Employee, if any, under the terms of the Company's

 
Page 2 of 23

--------------------------------------------------------------------------------


 
Employee Stock Purchase Plan, the Employee shall not be entitled to receive any
other benefits, payments, bonuses, severance, termination benefits, or
compensation of any kind or for any reason, specifically including but not
limited to any wages, bonuses, payments, benefits, commission payments, stock
options (whether vested or unvested), stock or any other payment or compensation
of any kind or from any source. All payments provided for in this Severance
Agreement will be reported as taxable wages to the Employee. Nothing in this
Severance Agreement shall affect the Employee’s rights to COBRA continuation
coverage as to any Company-provided medical, dental or vision plan in which
Employee participated during his employment, or Employee’s right to
indemnification under the Company’s Certificate of Incorporation (as amended) or
the Directors and Officers Indemnification Agreement.
 

3)  
The Amended Employment Agreement.




a)     
The terms of the Severance Agreement shall control and shall be deemed to
modify, amend or supersede the terms of the Amended Employment Agreement. Except
for the rights, duties and obligations reflected in sections 1, 5 through 9, and
11 thereof, which shall continue in full force in accordance with their terms,
the Amended Employment Agreement is hereby terminated and replaced by the
Severance Agreement.




4)  
Release and Covenant Not to Sue




a)    
Employee Representations. Employee represents and agrees that he has had a full
and adequate opportunity to discuss and consider his claims, if any. Further,
Employee represents and agrees that:




i)      
This Agreement is written in a manner that Employee understands;
 

ii)     
This Agreement and the promises made in this Agreement by Employee are granted
in exchange for consideration which is in addition to anything of value to which
he is entitled;




iii)    
Employee has been advised to and has had the opportunity to consult with an
attorney prior to deciding whether to enter into this Agreement; and




iv)    
Employee has no existing claims to any benefits, rights, entitlements or
payments from the Company other than those specifically identified in this
Severance Agreement, including any claims for indemnification.




b)    
Effective Date. Employee has been offered twenty-one (21) days from receipt of
the Severance Agreement within which to consider the Severance Agreement. The
Effective Date of this Severance Agreement shall be the date eight (8) days
after the date on which the Employee signs the Severance Agreement (“the
Effective Date”). For a period of seven (7) days following the Employee’s
execution of the Severance Agreement, the Employee may revoke the Severance
Agreement, and the Severance Agreement shall not become effective or enforceable
until such seven (7) day period has expired. Should

 
Page 3 of 23

--------------------------------------------------------------------------------


 
Employee elect to revoke this Severance Agreement, he shall provide notice to
the Company as set forth in Section 20 below during the Revocation Period. The
Employee understands that he may sign the Severance Agreement at any time before
the expiration of the twenty-one (21) day review period. If the Employee chooses
not to wait twenty-one (21) days to execute the Severance Agreement, it is
because the Employee freely and unilaterally chooses to execute the Severance
Agreement before that time. The Employee’s signing of the Severance Agreement
triggers the commencement of the seven (7) day Revocation Period specified
above. Notwithstanding the foregoing, if the Employee revokes this Severance
Agreement as provided above, his employment will nonetheless be considered to
have terminated effective as of May 8, 2005, and in that event shall be treated
for all purposes as a termination “by mutual agreement of the Employee and the
Company”, under subsection 4(b)(i) of the Amended Employment Agreement.
 

c)  
Compliance. The Employee acknowledges and agrees that the Severance Agreement is
in compliance with the Age Discrimination in Employment Act and the Older
Workers Benefit Protection Act and that the releases set forth in the Severance
Agreement shall be applicable, without limitation, to any claims brought under
these Acts.




d)  
Release of Claims by the Employee. As a material inducement to the Company to
enter into the Severance Agreement, the Employee hereby irrevocably releases the
Company and each of the owners, stockholders, predecessors, successors,
directors, officers, employees, representatives, attorneys, subsidiaries and
affiliates (and agents, directors, officers, employees, representatives and
attorneys of such subsidiaries and affiliates) of the Company, and all persons
acting by, through, under or in concert with them, including without limitation,
M. Christine Jacobs, Bruce Smith, Otis W. Brawley, M.D., Orwin L. Carter, Ph.
D., Earnest W. Deavenport, Jr., Patrick L. Flinn, John V. Herndon, Peter A.A.
Saunders F.R.S.A., Philip A. Incarnati, Richard H. Miller, Eliot W. Robinson,
Powell Goldstein LLP and its partners, members and employees, Edward J. Hardin,
and Rogers & Hardin LLP and its partners, members and employees (collectively,
the “Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, any claim of breach of fiduciary duty,
rights arising out of alleged violations of any contracts, express or implied,
any covenant of good faith and fair dealing, express or implied, or any tort, or
any legal restrictions on the Company’s right to terminate employees, or any
federal, state or other governmental statute, regulation, or ordinance,
including, without limitation:




 (1)  
    Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
            Act of 1991 (race, color, religion, sex, and national origin
discrimination);

(2)  
    the Employee Retirement Income Security Act (“ERISA”);

(3)  
    42 U.S.C. § 1981 (discrimination);

(4)  
    Section 806 of the Sarbanes-Oxley Act, 18 U.S.C. Section 1514A;

(5)  
    the Americans with Disabilities Act (disability discrimination);

(6)  
    the Age Discrimination in Employment Act;



 
Page 4 of 23

--------------------------------------------------------------------------------


 

(7)   
    the Older Workers Benefit Protection Act;

 (8)   
    the Equal Pay Act;

(9)        Executive Order 11246 (race, color, religion, sex, and national
origin discrimination);

(10)  
    Executive Order 11141 (age discrimination);

(11)  
    Section 503 of the Rehabilitation Act of 1973 (disability discrimination);

(12)  
    the Family and Medical Leave Act;

(13)  
    the Consolidated Omnibus Budget Reconciliation Act (“COBRA”);

(14)  
    the Occupational Safety and Health Act;

(15)  
    the National Labor Relations Act;

(16)  
    negligence;

(17)  
    negligent hiring and/or negligent retention;

(18)  
    intentional or negligent infliction of emotional distress or outrage;

(19)  
    defamation;

(20)  
    interference with employment;

(21)  
    wrongful discharge;

(22)  
    invasion of privacy;

(23)  
    the Georgia AIDS Confidentiality Act;

(24)  
    Georgia’s Law Regarding Equal Pay, O.C.G.A. § 34-5-1 et seq.;

(25)  
    the Georgia Equal Employment for Persons with Disabilities Code; or

       (26)       violation of any other legal or contractual duty arising under
the laws of the State of Georgia or the laws of the United States (“Claim” or
“Claims”),



which the Employee now has, or claims to have, or which the Employee at any time
heretofore had, or claimed to have, or which the Employee at any time
hereinafter may have, or claim to have, against each or any of the Releasees, in
each case as to acts or omissions by each or any of the Releasees occurring up
to and including the Effective Date. The Employee covenants and agrees not to
institute, or participate in any way in anyone else’s actions involved in
instituting, any action against any of the Releasees with respect to any Claim
released herein, except as required by any subpoena, court order, or other
compulsory process. Notwithstanding the foregoing, the Severance Agreement shall
not release (1) the payments described specifically in this Severance Agreement,
(2) benefits, if any, payable under the terms of the Company’s 401(k) Plan, (3)
unpaid claims for benefits, if any, that are payable under the terms of the
Company’s Group Health Insurance Plans, (4) benefits, if any, payable from the
Company's Insured Security Option Plan, (5) the right to any shares payable to
Employee, if any, under the terms of the Company's Employee Stock Purchase Plan,
(6) rights to COBRA continuation coverage as to any Company-provided medical,
dental or vision plan in which Employee participated during his employment, and
(7) rights to indemnification under the Company’s Articles of Incorporation (as
amended) or the Directors and Officers Indemnification Agreement.



e)   
Release of Claims by the Company. The Company hereby irrevocably releases the
Employee from any and all charges, claims, liabilities, agreements, damages,
causes of action, suits, costs, losses, debts and expenses (including attorneys’
fees and costs

 
Page 5 of 23

--------------------------------------------------------------------------------


 
actually incurred) of any nature whatsoever, known or unknown, including, but
not limited to, any claim of breach of fiduciary duty, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort or violation of any
other legal or contractual duty arising under the laws of the State of Georgia
or the laws of the United States (“Claim” or “Claims”), which the Company now
has, or claims to have, or which the Company at any time heretofore had, or
claimed to have, or which the Company at any time hereinafter may have, or claim
to have, against the Employee, in each case as to acts or omissions by the
Employee occurring up to and including the Effective Date. The Company covenants
and agrees not to institute, or participate in any way in any action against the
Employee with respect to any Claim released herein, except as required by any
subpoena, court order, or other compulsory process. Notwithstanding the
foregoing, the Severance Agreement shall not release any Claims based on any
rights, duties or obligations reflected in or deriving from sections 1, 5
through 9, and 11 thereof of the Amended Employment Agreement, as described in
Section 3(a) above.
 

f)  
Employee’s Warranty of No Wrongful Acts. As a material inducement to the Company
to release its Claims against the Employee, the Employee represents and warrants
that he has committed no wrongful acts with respect to the Company, and that no
wrongful acts have been committed with respect to the Company at his direction,
to his knowledge, or with his assent (either explicit or implicit). For purposes
of this subsection, “wrongful acts” include, but are not limited to, violations
of any state, federal or local law, regulation, or ordinance, actions that could
give rise to civil or criminal liability of the Company or of any Releasee, and
conduct that breaches any legal duty owed by the Employee to the Company. The
Employee hereby agrees that a breach of the foregoing representations and
warranties shall render the Release of Claims by the Company (Section 4(e)) and
the Covenant Not to Sue to the extent given by the Company (Section 4(g))
voidable at the election of the Company only with respect to any such alleged
wrongful act, and shall enable the Company to pursue any claims against the
Employee that it may have only with respect to any such alleged wrongful act.




g)  
Covenant Not to Sue. Except as necessary to enforce the terms of this Severance
Agreement, Employee covenants and agrees not to sue or otherwise assert a claim
against the Company or the Releasees concerning any of the Claims released by
the Employee pursuant to Section 4(d), including, without limitation, any
matters arising out of the Employee’s employment with the Company. Except as
necessary to enforce the terms of this Severance Agreement or the provisions of
the Amended Employment Agreement specified in Section 3(a) above, the Company
covenants and agrees not to sue or otherwise assert a claim against the Employee
concerning any of the Claims released by the Company pursuant to Section 4(e),
including, without limitation, any matters arising out of the Employee’s
employment with the Company. In the event that any party hereto sues another or
Employee sues a Releasee concerning any of the Claims released by this Severance
Agreement, the party bringing suit shall (i) provide to the other parties or
Releasee, as applicable, at least ten (10) days prior to filing suit, written
notice of such suit or proceeding and a copy of the Complaint or other document
by which such lawsuit is to be initiated; (ii) file the Complaint or other legal
document by which the suit is 

 
Page 6 of 23

--------------------------------------------------------------------------------


 
commenced only in the United States District Court for the Northern District of
Georgia or, if such Court does not have subject-matter jurisdiction, then in the
Superior Court of Fulton County, Georgia, as the parties consent to personal
jurisdiction in that county; and (iii) hold the sued party or Releasee, as
applicable, harmless from any claim asserted in such lawsuit and indemnify the
sued party or Releasee, as applicable, from all costs and expenses, including
attorneys’ fees, arising from the defense of such claim. In the event that said
suit is brought by the Employee, Employee shall be obligated to repay to the
Company all of the amounts paid to Employee pursuant to Section 2, unless any
suit is solely brought under the ADEA. Further, should any party sue or
otherwise assert a claim against any of the other parties or Releasees, as
applicable, the party suing agrees that injunctive relief is available to the
parties or Releasees sued in addition to the legal relief described above and
that any obligations under Section 2 shall cease.
 

h)  
Representation of No Pending Actions. The Employee warrants and represents that
he has not filed any administrative action or claim against the Company or the
Releasees with any local, state or federal agency. The Company warrants and
represents that it has not filed any administrative action or claim against
Employee with any local, state or federal agency. The Employee and the Company
further warrant and represent that they are not plaintiffs in any law suit or
any other action filed in any jurisdiction against the Company or any other
party or Releasee. If any of the warranties and representations of the Employee
in this Section 4(h) is inaccurate in any respect as of the date made, the
Company shall be excused from its obligations under Sections 2 and 4 of this
Agreement. If any of the warranties and representations of the Company in this
Section 4(h) are inaccurate in any respect as of the date made, the Employee
shall be excused from his obligations under Section 4 of this Agreement.
Further, the parties or Releasees, as applicable, shall be indemnified and held
harmless by the breaching party for any breach of the warranties and
representations contained in this Section, and shall be entitled to recover from
the breaching party all costs and expenses incurred as a result of that breach
of the warranty and representation contained in this Section, and all costs and
expenses incurred in defending any breaching legal or administrative proceeding
in which the Company or any other party or Releasee is named. Costs and
expenses, for purposes of this Section, shall include, but not be limited to,
attorneys’ fees and other legal costs.

 
 
 
Page 7 of 23

--------------------------------------------------------------------------------





5)  
No Disparagement.




a)    
By the Employee. The Employee further agrees that, as part of the consideration
for the Severance Agreement, and for a period of five (5) years from the
Effective Date, he will not, directly or indirectly, in any capacity or manner,
make, cause, encourage or assist to be made any statements, comments or remarks,
whether oral, verbal, in writing, or electronically transmitted, which might
reasonably be considered to be derogatory, defamatory or critical of, or
negative towards, or to malign, harm, defame, disparage or damage the reputation
and good name of the Company, its subsidiaries or affiliates, their respective
officers, directors, agents or employees, or the Releasees. Provided, however,
that if the Employee is required by any applicable law, regulation, statute,
subpoena, court order, or other compulsory process to disclose information
related to his Employment with the Company, such disclosure of truthful
information shall not constitute a breach of this section or of the Severance
Agreement.




b)    
By the Company. The Company further agrees that, as part of the consideration
for the Severance Agreement, and for a period of five (5) years from the
Effective Date, the members of the Board of Directors, and all Company officers
covered by Section 16(a) of the Securities Exchange Act of 1934, as amended,
will not, directly or indirectly, in any capacity or manner, make, cause,
encourage or assist to be made any statements, comments or remarks, whether
oral, verbal, in writing or electronically transmitted, which might reasonably
be considered to be derogatory, defamatory or critical of, or negative towards,
or to malign, harm, defame or damage the reputation and good name of the
Employee, nor will they authorize, condone, or encourage any such disparagement
from others. The Company will advise the members of the Board of Directors, all
Company officers covered by Section 16(a) of the Securities Exchange Act of
1934, as amended, and all employees of the Company who reported directly to the
Employee (collectively, the “Persons to be Advised”), that a non-disparagement
agreement is in effect, and will use reasonable efforts to enforce compliance
with this agreement. The Company shall also direct the Persons to be Advised not
to make, cause, encourage or assist to be made any statements, comments, or
remarks, whether oral, verbal, in writing or electronically transmitted, which
might reasonably be considered to be derogatory, defamatory, or critical of, or
negative towards, or to malign, harm, defame or damage the reputation and good
name of the Employee. Notwithstanding the foregoing agreement, the parties
hereto recognize and acknowledge that the Company will not be liable for
unauthorized remarks by individuals employed by or otherwise associated with the
Company, other than the members of the Board of Directors and the Company
officers covered by Section 16(a) of the Securities Exchange Act of 1934, as
amended. Provided, however, that if the Company, the Releasees, or the CEO are
required by any applicable law, regulation, statute, subpoena, court order, or
other compulsory process to disclose information related to the Employee’s
employment, such disclosure of truthful information shall not constitute a
breach of the Severance Agreement. Moreover, this subsection 5(b) shall not
apply to any communications (1) between the Company and its independent public
auditors; (2) necessary to comply fully with all applicable requirements and
policies of federal and state laws, stock exchange rules, and the rules and
regulations of the Securities and Exchange Commission and other federal and
state

 
Page 8 of 23

--------------------------------------------------------------------------------


 
agencies; (3) necessary to cooperate fully with any investigation or request for
information from any state or federal governmental agency, stock exchange, or
regulatory organization; (4) necessary in the course of preparing and filing
appropriate tax returns or dealing with federal or state taxing authorities; (5)
necessary in the performance of personal or business financial planning; (6)
necessary in connection with any party hereto or any Releasee obtaining advice
from counsel; or (7) made in connection with any judicial or administrative
proceeding or arbitration with respect to which such communications are
relevant.
 

6)  
Third-Party Beneficiaries.




a)     
The Employee and the Company hereby acknowledge and agree that the Releasees
described above are intended third-party beneficiaries for the purpose of
providing them, and each of them, with enforceable rights under Sections 4(d),
4(g), and 5(a) hereunder.




7)  
No Admission; No Further Uses.




a)     
The Employee and the Company acknowledge and agree that the Severance Agreement
is the result of a compromise and shall never at any time or for any purpose be
construed as an admission by any party to the Severance Agreement of any
wrongdoing or any liability or responsibility to the other party to the
Severance Agreement (or to any other person), and each of the parties to the
Severance Agreement specifically and vigorously disclaims any wrongdoing or any
liability or responsibility to the other party to the Severance Agreement (or to
any other person). The Severance Agreement shall not be used in any legal
proceeding or for any purpose except to enforce the provisions hereof or as
otherwise required by applicable law. All negotiations, proceedings and
statements made in connection herewith shall be made without prejudice to any
party hereto and shall not be deemed or construed to be admissions by any party
of any act, omission, matter or proposition.




8)  
No Additional Reliance.




a)     
The Employee and the Company acknowledge and agree that, in executing the
Severance Agreement, they did not rely upon and have not relied upon any
representations or statements not expressly a part hereof that have been made by
the other party to the Severance Agreement or by the agents, representatives or
attorneys of the other party hereto with regard to the subject matter, basis or
effect hereof. Without limiting the general applicability of the foregoing
statement, the parties expressly acknowledge that the Company has made no
representation regarding the tax effect of any payment or other benefit
conferred hereunder.




9)  
No Assignments.




a)     
Each of the parties hereto represents that such party has not heretofore
assigned or transferred, or purported to assign or transfer, to any person or
entity, any claim or any portion thereof or interest therein, and agrees to
indemnify, defend and hold the other

 
Page 9 of 23

--------------------------------------------------------------------------------


 
party hereto harmless from any and all claims based on or arising out of any
such assignment or transfer, or purported assignment or transfer, of any Claims
or any portion thereof or interest therein.
 

10)  
Further Assurances.




a)     
Each party hereto covenants and agrees, without the necessity of any further
consideration, to execute and deliver any and all such further documents and
take any and all such other actions, including, without limitation, any and all
resignations, substitutions, and designations as may be necessary and
appropriate to carry out the intent and purposes of the Severance Agreement and
to consummate the transactions contemplated hereby.




11)  
Binding Effect.




a)     
The Severance Agreement shall be binding upon and inure to the benefit of the
parties hereto and upon their respective heirs, personal representatives,
administrators, successors and assigns, as the case may be.




12)  
No Waiver.




a)     
Failure by either party to insist upon strict compliance with any term of the
Severance Agreement shall not be construed as a waiver thereof or of any right
or remedy resulting from any breach of the Severance Agreement.




13)  
Governing Law.




a)     
The Severance Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Georgia, without giving effect to any
principles of conflicts of laws.




14)  
Specific Performance; Attorneys’ Fees.




a)     
The Severance Agreement may be specifically enforced, and injunctive relief may
be granted to prevent a breach of the Severance Agreement since there is no
adequate remedy at law. The prevailing party in any proceeding brought to obtain
specific performance or injunctive relief pursuant to this Severance Agreement
shall be entitled to an award of its reasonable costs and expenses, including,
without limitation, attorneys’ fees.

 
 
Page 10 of 23

--------------------------------------------------------------------------------


 

15)  
Severability.




a)     
Except for Section 4(d), should any part, term or provision of the Severance
Agreement be declared or determined by any court to be illegal, invalid or
otherwise unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions hereof shall be deemed not to be affected,
and the Severance Agreement shall be interpreted and enforced as if such
illegal, invalid or unenforceable part, term or provision, to the extent
possible, is not contained herein. If Section 4(d) is declared illegal, invalid
or otherwise unenforceable, the Company may, at its option, declare this entire
Severance Agreement null and void.




16)  
Construction.




a)     
As used in the Severance Agreement, the masculine shall include the feminine or
neuter gender, and the singular shall include the plural, whenever the context
so indicates or requires. Both parties acknowledge and agree that they
participated jointly in the negotiation and drafting of this Agreement and the
rule of construction that ambiguities are construed against the drafter is
hereby waived.




17)  
No Release from Future Actions or Inactions.




a)     
Nothing contained herein shall be construed as a release by either of the
parties hereto of, or an agreement by either of the parties hereto not to sue on
any claims, manner of actions, causes of action, whether at law or in equity,
suits, judgments, debts, liens, contracts, agreements, promises, liabilities,
demands, damages, losses, costs, expenses or disputes (including attorneys’ fees
and costs) arising out of any act, omission, matter, cause, conduct, claim,
event or thing whatsoever which may occur after the Effective Date of this
Severance Agreement to the end of time.




18)  
Entire Agreement.




a)     
The Severance Agreement, including those provisions of the Amended Employment
Agreement incorporated herein by Section 3(a) above, sets forth the complete and
exclusive statement of the terms of the agreement between the parties hereto and
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof.




19)  
Amendment.




a)     
The Severance Agreement may not be modified, amended, supplemented, or
terminated except by a written instrument executed by the parties hereto.

 
 
Page 11 of 23

--------------------------------------------------------------------------------


 

20)  
Notice.




a)     
All notices, requests, demands, and other communications required hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
if mailed, by United States certified or registered mail, postage prepaid, to
the party to which the same is directed at the following addresses (or at such
other addresses as shall be given in writing by the parties to one another):



If to the Company:     Theragenics Corporation
5203 Bristol Industrial Way
Buford, Georgia 30518
Attn: Chief Executive Officer


and


Richard H. Miller
Powell Goldstein LLP
One Atlantic Center - Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, GA 30309-3488


If to the Employee:     James MacLennan
325 9th Street NE
Atlanta, GA 30309


and


Walter E. Jospin
Elizabeth Noe
Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, N.E.
Suite 2400
Atlanta, GA 30308


Notices shall be deemed to be effective upon delivery, or in the case of notice
by mail, receipt of the notice, in each case by either the party to be notified
or a designated attorney for that party. Each party has the right to rely upon
the foregoing addresses and designated attorneys unless and until notified in
writing by the other party of a change.



21)  
Counterparts.




a)     
The Severance Agreement may be executed in one or more counterparts, each of
which shall be an original, and all of which together shall be deemed to be one
and the same Severance Agreement. Executed counterparts may be delivered via
facsimile transmission.

 
Page 12 of 23

--------------------------------------------------------------------------------



 

22)  
Arbitration.




a)     
Any controversy or claim arising out of or relating to the Severance Agreement,
or the breach thereof, shall be adjudicated through binding arbitration before a
single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”) in Atlanta, Georgia, with the
Company bearing financial responsibility for the filing costs charged by the AAA
for such arbitration. However, the provisions of this section will not prevent
the Company or the Employee from instituting an action in a court of law under
the Severance Agreement for specific performance of the Severance Agreement or
temporary or permanent injunctive relief. The parties hereto agree that the
exclusive venue for any such lawsuit will be in the United States District Court
for the Northern District of Georgia or, if such Court does not have
subject-matter jurisdiction, then in the Superior Court of Fulton County,
Georgia, and the Company and the Employee consent to the exercise of personal
jurisdiction by either court for purposes of such lawsuit.




b)    
Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with the AAA within thirty (30)
days of the event or incident giving rise to the claim. A copy of said demand
shall be served on the other party in accordance with the notice provisions of
the Severance Agreement. The parties agree that they shall attempt in good faith
to select an arbitrator by mutual agreement within twenty (20) days after the
responding party’s receipt of the demand for arbitration. If the parties do not
agree on the selection of an arbitrator within that timeframe, the selection
shall be made pursuant to the rules from the panels of arbitrators maintained by
the AAA. If the Employee (or the Employee’s estate in the event of his death)
prevails in the dispute, the Company will pay and be financially responsible for
all costs, expenses, and reasonable attorneys’ fees incurred by the Employee in
connection with the dispute, including but not limited to the reasonable
expenses of the arbitrator incurred by the Employee. Any award rendered by the
arbitrator shall be accompanied by a written opinion providing the reasons for
the award. The arbitrator’s award shall be final and non-appealable. Nothing in
this Section shall prevent the parties from settling any dispute or controversy
by mutual agreement at any time.




23)  
Participation in Negotiations.




a)     
EACH OF THE UNDERSIGNED PARTIES ACKNOWLEDGES AND AGREES THAT SUCH PARTY HAS
PARTICIPATED IN THE NEGOTIATION OF AND CAREFULLY READ EACH OF THE TERMS AND
PROVISIONS OF THIS SEVERANCE AGREEMENT AND UNDERSTANDS ITS CONTENTS, AND THAT
SUCH PARTY EXECUTED THIS SEVERANCE AGREEMENT AS SUCH PARTY’S OWN FREE ACT AND
DEED.





(Signatures On Next Page)


Page 13 of 23

--------------------------------------------------------------------------------




THERAGENICS CORPORATION





--------------------------------------------------------------------------------

By:
Title:


 

--------------------------------------------------------------------------------

James MacLennan
 
 

 
Page 14 of 23

--------------------------------------------------------------------------------




EXHIBIT A



  1.  The Employee (the “Recipient”) must deliver to the Company, within ten
(10) days after written notification from the Company as to the amount of the
tax withholding that is due, either (i) cash, or (ii) a certified check payable
to the Company, in the amount of all tax withholding obligations imposed on the
Company by reason of the vesting of the Shares, or (iii) by tendering a number
of whole shares of Common Stock of the Company (“Common Stock”) which, when
multiplied by the Fair Market Value (determined in accordance with the Company’s
2000 Stock Incentive Plan) of the Common Stock on the vesting date, is
sufficient to satisfy the minimum amount of the required tax withholding
obligations imposed on the Company (the “Stock Tendering Election”); provided,
however, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) may in its sole discretion, disapprove and give no effect to
the Stock Tendering Election by giving written notice to the Recipient within
ten (10) days after receipt of the Stock Tendering Election, in which event the
Recipient must deliver, within ten (10) days after receiving such notice, the
tax withholding in the manner provided in clause (i) or (ii). If the Recipient
does not timely satisfy payment of the tax withholding obligation, the Recipient
will forfeit the Shares.

 

  2.  In lieu of paying the tax withholding obligation as described in Paragraph
1, the Recipient may elect to have the actual number of Shares reduced by the
number of whole shares of Common Stock which, when multiplied by the Fair Market
Value of the Common Stock on the vesting date, is sufficient to satisfy the
minimum amount of the required tax obligations imposed on the Company by reason
of the vesting of the Shares (the “Withholding Election”). Recipient may make a
Withholding Election only if all of the following conditions are met:-

 
            (i)    the Withholding Election must be made within ten (10) days
after the Recipient receives written notification from the Company as to the
amount of the tax
withholding that is due (the “Tax Notice Date”), by executing and delivering to
the Company a properly completed Notice of Withholding Election, in the form
provided by the Company; and
 
            (ii)    any Withholding Election made will be irrevocable; however,
the Committee may, in its sole discretion, disapprove and give no effect to any
Withholding
Election, by giving written notice to the Recipient no later than ten (10) days
after the Company’s receipt of the Notice of Withholding Election, in which
event the Recipient must deliver to the Company, within ten (10) days after
receiving such notice, the amount of the tax withholding pursuant to Paragraph
1.
 

  3.  The Restricted Stock Rights are subject to the terms of the Company’s 2000
Stock Incentive Plan.

 


Page 15 of 23

--------------------------------------------------------------------------------


 
EXHIBIT B
 
SCHEDULE OF SHARES OF COMMON STOCK TO BE ISSUED
PURSUANT TO PERFORMANCE RESTRICTED STOCK RIGHTS
 
A.
The number of shares of Common Stock of the Company (“Common Stock”) to be
issued to the Employee (the “Recipient”) for each Performance Restricted Stock
Right will be determined pursuant to the following schedule, but the resulting
number will be multiplied by a fraction, the numerator of which is 492 (the
number of days of the Recipient’s employment by the Company and its Affiliates
from January 1, 2004, through the date the Employee resigned from the Company,
and the denominator of which is 1096 (the number of days from and including
January 1, 2004 through December 31, 2006). Fractional shares will be
disregarded and will not be issued.




   
Company Total
Shareholder Return Peer
Percentile Raking
 
Number of Shares of Performance
Common Stock to be issued for each
Restricted Stock Right
> 85th
 
≥ 75th to < 85 th
 
≥ 50th to < 75 th
 
< 30th to < 50th 
 
2
 
* 1.5
 
* 1
 
* 0.30



 
*   Plus a number of shares of Common Stock for each Performance Restricted
Stock Right determined by interpolation for Company Total Shareholder Return
Peer Percentile Ranking that falls between 30th and 50th, 50th and 75th, or 75th
and 85th. (For example, a Company Total Shareholder Return Peer Percentile
Ranking of 40th would result in 0.65 of one share of Common Stock to be issued
for each Restricted Stock Right.)

 
B.
“Company Total Shareholder Return Peer Percentile” shall mean the percentile
ranking of the Company’s total shareholder return for the period beginning
January 1, 2004, and ending December 31, 2006, as compared to the total
shareholder return (where publicly available) for each of the following peer
companies: ArQule, Inc., Cell Genesys, Inc., Corixa Corporation, Digene
Corporation, Oscient Pharmaceuticals Corporation, Hybridon, Inc., Ilex Oncology,
Inc., Medarex, Inc., Mentor Corporation, Myriad Genetics, Inc., Neogen
Corporation, North American Scientific, Inc., Novoste Corporation, Nuvelo, Inc.,
OSI Pharmaceuticals, Inc., Protein Design Labs, Inc., Quidel Corporation,
Synovis Life Technologies, Inc., Third Wave Technologies, Inc., Transkaryotic
Therapies, Inc., Xoma Ltd., Zymogenetics, Inc. In the event that any of

 
Page 16 of 23

--------------------------------------------------------------------------------


 
the above companies ceases to exist, shall cease to be a peer company (as
determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) in its sole discretion), or shall be merged into
another company, the Committee may make such adjustment to the list of peer
companies as it determines in its sole discretion to be appropriate. Total
shareholder return will be determined using a consistent methodology determined
in the sole discretion of the Committee.

 
C.
Notwithstanding any other provision of this Schedule, if a Change in Control
occurs before December 31, 2006, then 492/1096 of one share of Common Stock will
be issuable as of the date of the Change of Control for each Performance
Restricted Stock Right and the Performance Restricted Stock Rights will
terminate as of such date. Fractional shares will be disregarded and will not be
issued.

 
D.
“Change in Control” means any one of the following events which occurs following
the date of grant:

 
(1)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
corporation where such acquisition causes such person to own thirty-five percent
(35%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Subsection (1), the following acquisitions shall not be
deemed to result in a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of Subsection (3) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Company Voting Securities reaches or
exceeds thirty-five percent (35%) as a result of a transaction described in
clause (i) or (ii) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Company, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
thirty-five percent (35%) or more of the Outstanding Company Voting Securities;
or
 
        (2)    individuals who as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with
 
Page 17 of 23

--------------------------------------------------------------------------------


 
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or
 
        (3)    the approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty-five percent
(35%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
        (4)    approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred by reason of any actions or events in which the Recipient
participates. 

 
E.
A share certificate shall be issued as soon as reasonably practicable after the
Company determines the number of shares to be issued, subject to Section G
below.

 
F.
If the Company declares a dividend (other than a stock dividend) payable to
shareholders of Common Stock and if the dividend is payable to shareholders of
record before a share certificate for Common Stock has been issued hereunder,
the number of Performance Restricted Stock Rights shall be increased by a number
equal to the amount of the dividend per share, multiplied by the number of
Performance Restricted Stock Rights (before adjustment), divided by the Fair
Market Value per share of Common Stock as of the dividend declaration date.

 
Page 18 of 23

--------------------------------------------------------------------------------


 
G.    (a)    The Recipient must deliver to the Company, within ten (10) days
after written notification from the Company as to the amount of the tax
withholding that is due,
either (i) cash, or (ii) a certified check payable to the Company, in the amount
of all tax withholding obligations imposed on the Company by reason of the
earning of the shares of Common Stock issuable hereunder, except as provided in
Section G(b), or (iii) by tendering a number of whole shares of Common Stock
which, when multiplied by the Fair Market Value (as defined in the Company’s
2000 Stock Incentive Plan) of the Common Stock on the date the Common Stock is
issuable to the Recipient, is sufficient to satisfy the minimum amount of the
required tax withholding obligations imposed on the Company (the “Stock
Tendering Election”); provided, however, the Compensation Committee may in its
sole discretion, disapprove and give no effect to the Stock Tendering Election
by giving written notice to the Recipient within ten (10) days after receipt of
the Stock Tendering Election, in which event the Recipient must deliver, within
ten (10) days after receiving such notice, the tax withholding in the manner
provided in clause (i) or (ii). If the Recipient does not timely satisfy payment
of the tax withholding obligation, the Recipient will forfeit the Performance
Restricted Stock Rights and shares of Common Stock issuable hereunder.
 
         (b)    In lieu of paying the tax withholding obligation as described in
Section G(a), Recipient may elect to have the actual number of shares of Common
Stock
issuable hereunder reduced by the number of whole shares of Common Stock which,
when multiplied by the Fair Market Value of the Common Stock on the date the
Common Stock is issuable to the Recipient, is sufficient to satisfy the minimum
amount of the required tax obligations imposed on the Company by reason of the
earning of the shares (the “Withholding Election”). Recipient may make a
Withholding Election only if all of the following conditions are met:
 
                         (i)    the Withholding Election must be made within ten
(10) days after the Recipient receives written notification from the Company as
to the amount of
the tax withholding that is due (the “Tax Notice Date”), by executing and
delivering to the Company a properly completed Notice of Withholding Election,
in the form provided by the Company; and
 
                 (ii)    any Withholding Election made will be irrevocable;
however, the Committee may, in its sole discretion, disapprove and give no
effect to any
Withholding Election, by giving written notice to the Recipient no later than
ten (10) days after the Company’s receipt of the Notice of Withholding Election,
in which event the Recipient must deliver to the Company, within ten (10) days
after receiving such notice, the amount of the tax withholding pursuant to
Section G(a).


H.
The Performance Restricted Stock Rights are subject to the terms of the
Company’s 2000 Stock Incentive Plan.

 
 
Page 19 of 23

--------------------------------------------------------------------------------




EXHIBIT C


SCHEDULE OF SHARES OF COMMON STOCK TO BE ISSUED
PURSUANT TO PERFORMANCE RESTRICTED STOCK RIGHTS
 
A.
The number of shares of Common Stock of the Company (“Common Stock”) to be
issued to the Employee (the “Recipient”) for each Performance Restricted Stock
Right will be determined pursuant to the following schedule, but the resulting
number will be multiplied by a fraction, the numerator of which is 126 (the
number of days of the Recipient’s employment by the Company and its Affiliates
from January 1, 2005, through the date the Employee resigned from the Company,
and the denominator of which is 1095 (the number of days from and including
January 1, 2005 through December 31, 2007). Fractional shares will be
disregarded and will not be issued.

 

   
Company Total
Shareholder Return Peer
Percentile Raking
 
Number of Shares of Performance
Common Stock to be issued for each
Restricted Stock Right
> 85th
 
≥ 75th to < 85 th
 
≥ 50th to < 75 th
 
< 30th to < 50th
 
2
 
* 1.5
 
* 1
 
* 0.30

 
* Plus a number of shares of Common Stock for each Performance Restricted Stock
Right determined by interpolation for Company Total Shareholder Return Peer
Percentile Ranking that falls between 30th and 50th, 50th and 75th, or 75th and
85th. (For example, a Company Total Shareholder Return Peer Percentile Ranking
of 40th would result in 0.65 of one share of Common Stock to be issued for each
Restricted Stock Right.)

 
B.
“Company Total Shareholder Return Peer Percentile” shall mean the percentile
ranking of the Company’s total shareholder return for the period beginning
January 1, 2005, and ending December 31, 2007, as compared to the total
shareholder return (where publicly available) for each of the following peer
companies: ArQule, Inc., Cell Genesys, Inc., Corixa Corporation, Digene
Corporation, Oscient Pharmaceuticals Corporation, Hybridon, Inc., Ilex Oncology,
Inc., Medarex, Inc., Mentor Corporation, Myriad Genetics, Inc., Neogen
Corporation, North American Scientific, Inc., Novoste Corporation, Nuvelo, Inc.,
OSI Pharmaceuticals, Inc., Protein Design Labs, Inc., Quidel Corporation,
Synovis Life Technologies, Inc., Third Wave Technologies, Inc., Transkaryotic
Therapies, Inc., Xoma Ltd., Zymogenetics, Inc. In the event that any of the
above companies ceases to exist, shall cease to be a peer company (as determined
by

 
Page 20 of 23

--------------------------------------------------------------------------------


 
the Compensation Committee of the Board of Directors (the “Compensation
Committee”) in its sole discretion), or shall be merged into another company,
the Committee may make such adjustment to the list of peer companies as it
determines in its sole discretion to be appropriate. Total shareholder return
will be determined using a consistent methodology determined in the sole
discretion of the Committee.
 
C.
Notwithstanding any other provision of this Schedule, if a Change in Control
occurs before December 31, 2007, then 126/1095 of one share of Common Stock will
be issuable as of the date of the Change of Control for each Performance
Restricted Stock Right and the Performance Restricted Stock Rights will
terminate as of such date. Fractional shares will be disregarded and will not be
issued.

 
D.
“Change in Control” means any one of the following events which occurs following
the date of grant:

 
        (1)    the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
corporation where such acquisition causes such person to own thirty-five percent
(35%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Subsection (1), the following acquisitions shall not be
deemed to result in a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of Subsection (3) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Company Voting Securities reaches or
exceeds thirty-five percent (35%) as a result of a transaction described in
clause (i) or (ii) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Company, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
thirty-five percent (35%) or more of the Outstanding Company Voting Securities;
or
 
        (2)    individuals who as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or
 
Page 21 of 23

--------------------------------------------------------------------------------


 
 
        (3)    the approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets
of the Company (“Business Combination”) or, if consummation of such Business
Combination is subject, at the time of such approval by shareholders, to the
consent of any government or governmental agency, the obtaining of such consent
(either explicitly or implicitly by consummation); excluding, however, such a
Business Combination pursuant to which (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Voting Securities, (ii) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, thirty-five percent (35%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
        (4)    approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred by reason of any actions or events in which the Recipient participates.
 
E.
A share certificate shall be issued as soon as reasonably practicable after the
Company determines the number of shares to be issued, subject to Section G
below.

 
F.
If the Company declares a dividend (other than a stock dividend) payable to
shareholders of Common Stock and if the dividend is payable to shareholders of
record before a share certificate for Common Stock has been issued hereunder,
the number of Performance Restricted Stock Rights shall be increased by a number
equal to the amount of the dividend per share, multiplied by the number of
Performance Restricted Stock Rights (before adjustment), divided by the Fair
Market Value per share of Common Stock as of the dividend declaration date.

 


Page 22 of 23

--------------------------------------------------------------------------------


 
G.    (a)    The Recipient must deliver to the Company, within ten (10) days
after written notification from the Company as to the amount of the tax
withholding that is due,
either (i) cash, or (ii) a certified check payable to the Company, in the amount
of all tax withholding obligations imposed on the Company by reason of the
earning of the shares of Common Stock issuable hereunder, except as provided in
Section G(b), or (iii) by tendering a number of whole shares of Common Stock
which, when multiplied by the Fair Market Value (as defined in the Company’s
2000 Stock Incentive Plan) of the Common Stock on the date the Common Stock is
issuable to the Recipient, is sufficient to satisfy the minimum amount of the
required tax withholding obligations imposed on the Company (the “Stock
Tendering Election”); provided, however, the Compensation Committee may in its
sole discretion, disapprove and give no effect to the Stock Tendering Election
by giving written notice to the Recipient within ten (10) days after receipt of
the Stock Tendering Election, in which event the Recipient must deliver, within
ten (10) days after receiving such notice, the tax withholding in the manner
provided in clause (i) or (ii). If the Recipient does not timely satisfy payment
of the tax withholding obligation, the Recipient will forfeit the Performance
Restricted Stock Rights and shares of Common Stock issuable hereunder.
 
        (b)    In lieu of paying the tax withholding obligation as described in
Section G(a), Recipient may elect to have the actual number of shares of Common
Stock issuable
hereunder reduced by the number of whole shares of Common Stock which, when
multiplied by the Fair Market Value of the Common Stock on the date the Common
Stock is issuable to the Recipient, is sufficient to satisfy the minimum amount
of the required tax obligations imposed on the Company by reason of the earning
of the shares (the “Withholding Election”). Recipient may make a Withholding
Election only if all of the following conditions are met:
 
               (i)    the Withholding Election must be made within ten (10) days
after the Recipient receives written notification from the Company as to the
amount of the
tax withholding that is due (the “Tax Notice Date”), by executing and delivering
to the Company a properly completed Notice of Withholding Election, in the form
provided by the Company; and
 
               (ii)    any Withholding Election made will be irrevocable;
however, the Committee may, in its sole discretion, disapprove and give no
effect to any
Withholding Election, by giving written notice to the Recipient no later than
ten (10) days after the Company’s receipt of the Notice of Withholding Election,
in which event the Recipient must deliver to the Company, within ten (10) days
after receiving such notice, the amount of the tax withholding pursuant to
Section G(a).


H.
The Performance Restricted Stock Rights are subject to the terms of the
Company’s 2000 Stock Incentive Plan.

 
 
Page 23 of 23